UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                      No. 99-30600
                                    Summary Calendar

DARREN GAUBERT,
                                                                        Plaintiff-Appellant,
                                           versus

FRANK DENTON, in his official capacity as
Secretary of the Louisiana Department of
Transportation and Development; RICHARD
STALDER, in his official capacity as Secretary
of the Louisiana Department of Public Safety
and Corrections; RODNEY SLATER, in his
official capacity as Secretary of the U.S. Department
of Transportation,
                                                                    Defendants-Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                                  (98-CV-2947-N)
                                    February 17, 2000


Before POLITZ, WIENER, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Darren Gaubert appeals the dismissal of his declaratory judgment action
against Frank Denton, Secretary of the Louisiana Department of Transportation and
Development; Richard Stalder, Secretary of the Louisiana Department of Public
Safety and Corrections; and Rodney Slater, Secretary of the United States

        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5 TH CIR. R.
47.5.4.
Department of Transportation. Gaubert’s petition stems from a suit previously filed
in Louisiana state court. Invoking the Declaratory Judgment Act, 28 U.S.C. §
2201, Gaubert seeks a pronouncement that the provisions of 28 U.S.C. §§ 402 and
409 are unconstitutional under the first, fifth, tenth, and fourteenth amendments.
As noted, the district court dismissed the action.
      We review the district court’s dismissal for lack of standing and failure to
state a claim de novo.2
      The district court concluded that it had jurisdiction to hear Gaubert’s claims
under 28 U.S.C. § 1331, because he alleges a controversy arising under the
Constitution, laws, or treaties of the United States.         We concur in that
determination. Our review of the parties briefs, the record on appeal, and the
relevant law persuades that Gaubert lacked standing to pursue a claim under the
tenth amendment, and that §§ 402 and 409 do not violate his first, fifth, and
fourteenth amendment rights. Dismissal of his claims and the rendering of a
judgment in favor of the defendants was therefore appropriate.
      The judgment appealed is AFFIRMED.




     Lowrey v. Texas A & M University System, 117 F.3d 242 (5th Cir. 1997); Ass’n of
       2

Community Organizations for Reform Now v. Fowler, 178 F.3d 350 (5th Cir. 1999).
                                         2